Case 8:20-cv-00733-DOC-DFM Document 1 Filed 04/14/20 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
  4     Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  5     (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
  6
        Attorneys for Plaintiff
  7
  8
  9                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 10
 11
        Rafael Arroyo, Jr.,                     Case No.
 12
                  Plaintiff,
 13                                             Complaint For Damages And
          v.                                    Injunctive Relief For Violations
 14                                             Of: American’s With Disabilities
        DK Euclid, LP, a California Limited     Act; Unruh Civil Rights Act
 15     Partnership;
        Euclid DK, LLC, a California
 16     Limited Liability Company;
        Tawa Supermarket, Inc., a
 17     California Corporation; and Does 1-
        10,
 18
                  Defendants.
 19
 20
            Plaintiff Rafael Arroyo, Jr. complains of DK Euclid, LP, a California
 21
      Limited Partnership; Euclid DK, LLC, a California Limited Liability Company;
 22
      Tawa Supermarket, Inc., a California Corporation; and Does 1-10
 23
      (“Defendants”), and alleges as follows:
 24
 25
        PARTIES:
 26
        1. Plaintiff is a California resident with physical disabilities. He is a
 27
      paraplegic who cannot walk and who uses a wheelchair for mobility.
 28
        2. Defendants DK Euclid, LP and Euclid DK, LLC owned the real property

                                            1

      Complaint
Case 8:20-cv-00733-DOC-DFM Document 1 Filed 04/14/20 Page 2 of 7 Page ID #:2




  1   located at or about 651 N. Euclid Street, Anaheim, California, in March 2020.
  2     3. Defendants DK Euclid, LP and Euclid DK, LLC own the real property
  3   located at or about 651 N. Euclid Street, Anaheim, California, currently.
  4     4. Defendant Tawa Supermarket, Inc. owned 99 Ranch Market located at
  5   or about 651 N. Euclid Street, Anaheim, California, in March 2020.
  6     5. Defendant Tawa Supermarket, Inc. owns 99 Ranch Market (“Store”)
  7   located at or about 651 N. Euclid Street, Anaheim, California, currently.
  8     6. Plaintiff does not know the true names of Defendants, their business
  9   capacities, their ownership connection to the property and business, or their
 10   relative responsibilities in causing the access violations herein complained of,
 11   and alleges a joint venture and common enterprise by all such Defendants.
 12   Plaintiff is informed and believes that each of the Defendants herein,
 13   including Does 1 through 10, inclusive, is responsible in some capacity for the
 14   events herein alleged, or is a necessary party for obtaining appropriate relief.
 15   Plaintiff will seek leave to amend when the true names, capacities,
 16   connections, and responsibilities of the Defendants and Does 1 through 10,
 17   inclusive, are ascertained.
 18
 19     JURISDICTION & VENUE:
 20     7. The Court has subject matter jurisdiction over the action pursuant to 28
 21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 24   of action, arising from the same nucleus of operative facts and arising out of
 25   the same transactions, is also brought under California’s Unruh Civil Rights
 26   Act, which act expressly incorporates the Americans with Disabilities Act.
 27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 28   founded on the fact that the real property which is the subject of this action is


                                             2

      Complaint
Case 8:20-cv-00733-DOC-DFM Document 1 Filed 04/14/20 Page 3 of 7 Page ID #:3




  1   located in this district and that Plaintiff's cause of action arose in this district.
  2     FACTUAL ALLEGATIONS:
  3     10. Plaintiff went to the Store in March 2020 with the intention to avail
  4   himself of its goods and to assess the business for compliance with the
  5   disability access laws.
  6     11. The Store is a facility open to the public, a place of public
  7   accommodation, and a business establishment.
  8     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
  9   to provide wheelchair accessible ticket dispensers in the meat section of the
 10   Store in conformance with the ADA Standards as it relates to wheelchair users
 11   like the plaintiff.
 12     13. On information and belief, the defendants currently fail to provide
 13   wheelchair accessible ticket dispensers in the meat section of the Store.
 14     14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 15   personally encountered these barriers.
 16     15. As a wheelchair user, the plaintiff benefits from and is entitled to use
 17   wheelchair accessible facilities. By failing to provide accessible facilities, the
 18   defendants denied the plaintiff full and equal access.
 19     16. The failure to provide accessible facilities created difficulty and
 20   discomfort for the Plaintiff.
 21     17. The defendants have failed to maintain in working and useable
 22   conditions those features required to provide ready access to persons with
 23   disabilities.
 24     18. The barriers identified above are easily removed without much
 25   difficulty or expense. They are the types of barriers identified by the
 26   Department of Justice as presumably readily achievable to remove and, in fact,
 27   these barriers are readily achievable to remove. Moreover, there are numerous
 28   alternative accommodations that could be made to provide a greater level of


                                                3

      Complaint
Case 8:20-cv-00733-DOC-DFM Document 1 Filed 04/14/20 Page 4 of 7 Page ID #:4




  1   access if complete removal were not achievable.
  2     19. Plaintiff will return to the Store to avail himself of its goods and to
  3   determine compliance with the disability access laws once it is represented to
  4   him that the Store and its facilities are accessible. Plaintiff is currently deterred
  5   from doing so because of his knowledge of the existing barriers and his
  6   uncertainty about the existence of yet other barriers on the site. If the barriers
  7   are not removed, the plaintiff will face unlawful and discriminatory barriers
  8   again.
  9     20. Given the obvious and blatant nature of the barriers and violations
 10   alleged herein, the plaintiff alleges, on information and belief, that there are
 11   other violations and barriers on the site that relate to his disability. Plaintiff will
 12   amend the complaint, to provide proper notice regarding the scope of this
 13   lawsuit, once he conducts a site inspection. However, please be on notice that
 14   the plaintiff seeks to have all barriers related to his disability remedied. See
 15   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 16   encounters one barrier at a site, he can sue to have all barriers that relate to his
 17   disability removed regardless of whether he personally encountered them).
 18
 19   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 20   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 21   Defendants.) (42 U.S.C. section 12101, et seq.)
 22     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 23   again herein, the allegations contained in all prior paragraphs of this
 24   complaint.
 25     22. Under the ADA, it is an act of discrimination to fail to ensure that the
 26   privileges, advantages, accommodations, facilities, goods and services of any
 27   place of public accommodation is offered on a full and equal basis by anyone
 28   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.


                                                4

      Complaint
Case 8:20-cv-00733-DOC-DFM Document 1 Filed 04/14/20 Page 5 of 7 Page ID #:5




  1   § 12182(a). Discrimination is defined, inter alia, as follows:
  2            a. A failure to make reasonable modifications in policies, practices,
  3               or procedures, when such modifications are necessary to afford
  4               goods,     services,   facilities,   privileges,     advantages,    or
  5               accommodations to individuals with disabilities, unless the
  6               accommodation would work a fundamental alteration of those
  7               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  8            b. A failure to remove architectural barriers where such removal is
  9               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 10               defined by reference to the ADA Standards.
 11            c. A failure to make alterations in such a manner that, to the
 12               maximum extent feasible, the altered portions of the facility are
 13               readily accessible to and usable by individuals with disabilities,
 14               including individuals who use wheelchairs or to ensure that, to the
 15               maximum extent feasible, the path of travel to the altered area and
 16               the bathrooms, telephones, and drinking fountains serving the
 17               altered area, are readily accessible to and usable by individuals
 18               with disabilities. 42 U.S.C. § 12183(a)(2).
 19     23. When a business provides facilities such as ticket dispensers, it must
 20   provide accessible ticket dispensers.
 21     24. Here, accessible ticket dispensers have not been provided in the meat
 22   section of the Store in conformance with the ADA Standards.
 23     25. The Safe Harbor provisions of the 2010 Standards are not applicable
 24   here because the conditions challenged in this lawsuit do not comply with the
 25   1991 Standards.
 26     26. A public accommodation must maintain in operable working condition
 27   those features of its facilities and equipment that are required to be readily
 28   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                              5

      Complaint
Case 8:20-cv-00733-DOC-DFM Document 1 Filed 04/14/20 Page 6 of 7 Page ID #:6




  1      27. Here, the failure to ensure that the accessible facilities were available
  2   and ready to be used by the plaintiff is a violation of the law.
  3
  4
  5   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  6   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  7   Code § 51-53.)
  8      28. Plaintiff repleads and incorporates by reference, as if fully set forth
  9   again herein, the allegations contained in all prior paragraphs of this
 10   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 11   that persons with disabilities are entitled to full and equal accommodations,
 12   advantages, facilities, privileges, or services in all business establishment of
 13   every kind whatsoever within the jurisdiction of the State of California. Cal.
 14   Civ. Code §51(b).
 15      29. The Unruh Act provides that a violation of the ADA is a violation of the
 16   Unruh Act. Cal. Civ. Code, § 51(f).
 17      30. Defendants’ acts and omissions, as herein alleged, have violated the
 18   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 19   rights to full and equal use of the accommodations, advantages, facilities,
 20   privileges, or services offered.
 21      31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 22   discomfort or embarrassment for the plaintiff, the defendants are also each
 23   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 24   (c).)
 25
 26           PRAYER:
 27           Wherefore, Plaintiff prays that this Court award damages and provide
 28   relief as follows:


                                               6

      Complaint
Case 8:20-cv-00733-DOC-DFM Document 1 Filed 04/14/20 Page 7 of 7 Page ID #:7




  1       1. For injunctive relief, compelling Defendants to comply with the
  2   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  3   plaintiff is not invoking section 55 of the California Civil Code and is not
  4   seeking injunctive relief under the Disabled Persons Act at all.
  5       2. Damages under the Unruh Civil Rights Act, which provides for actual
  6   damages and a statutory minimum of $4,000 for each offense.
  7       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  8   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  9
      Dated: April 9, 2020             CENTER FOR DISABILITY ACCESS
 10
 11
                                       By:
 12
                                       ____________________________________
 13
                                              Russell Handy, Esq.
 14                                           Attorney for plaintiff
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                             7

      Complaint
